Order entered November 20, 2019




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01425-CV

              IN RE: THE TEXAN AND LIFESITENEWS.COM, Relators

                Original Proceeding from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-15-09887

                            ORDER NUNC PRO TUNC
                             Before Judges Myers and Molberg

       Before the Court is relators’ November 19, 2019 emergency petition for writ of

mandamus and motion for emergency relief.

       We request real parties in interest, Anne Georgulas and Jeffrey D. Younger, and

respondent file their responses, if any, to the motion for emergency relief by noon on

November 21, 2019. We request real parties in interest, Anne Georgulas and Jeffrey D.

Younger, and respondent file their responses, if any, to the emergency petition for writ of

mandamus by noon on November 25, 2019.




                                                     /s/   LANA MYERS
                                                           JUSTICE